        Case 4:20-cv-05640-YGR Document 472 Filed 04/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 4/21/2021                 Time: 9:00am-10:30am         Judge: YVONNE
                                                              GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR       Case Name: Epic Games, Inc. v. Apple Inc.

Attorney for Plaintiff: Katherine Forrest and Gary Bornstein
Attorney for Defendant: Richard Doren and Veronica Moye
Attorneys for Class plaintiffs in related actions: Steve Berman and Rachele Byrd
Attorney for Reporters Committee for Freedom of the Press
Motion at Dkt. 457: Katie Townsend



 Deputy Clerk: Frances Stone                         Court Reporter: Diane Skillman


                                        PROCEEDINGS
PRETRIAL CONFERENCE- HELD VIA ZOOM WEBINAR VIDEOCONFERENCE
and held via the District Court Audio Streaming Pilot.
